EXHIBIT 5.05 Dynamic Energy Alliance Corporation 10000 N. Central Expressway, Suite 400, Dallas, Texas 75231 October 1, 2013 Board of Directors Dynamic Energy Alliance Corporation 10000 N. Central Expressway, Suite 400, Dallas, Texas 75231 Re: Resignation of Karl Johnson Dear Board of Directors: Please be advised that I, Karl Johnson, do hereby resign all of my positions as Director or Officer of Dynamic Energy Alliance Corporation., (the "Company"). This resignation is effective October 11, 2013. Specifically, I resign from my position as Director of the Company, as well as any other positions that might be construed as part of the executive management or directorship of the Company. This resignation is made for personal reasons and not due to any disagreement on any matter relating to the operations, policies, or practices of the Company. Very truly yours, /s/ Karl Johnson Karl Johnson
